LONG, Judge
(concurring specially).
I concur in the majority’s holding that when newly appointed counsel seeks to use the procedure set forth in Ex parte Jackson, 598 So.2d 895 (Ala.1992), it should make no difference whether the notice of appeal was given first or the Jackson motion was filed first. I write only to point out that the language in this court’s opinion should not be construed to obviate the current requirement, as stated in Jackson, that new counsel file the Jackson motion “within 14 days after his appointment.” Jackson, 598 So.2d at 897.